Citation Nr: 1044249	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-00 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) and 
schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from November 1953 to November 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans (VA) Regional Office (RO) in Buffalo, New York.

As explained in more detail below, the Board reopens the 
Veteran's claim of entitlement to service connection for a 
psychiatric disability, to include PTSD and schizophrenia.  The 
reopened claim is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a psychiatric 
disability, to include schizophrenia and PTSD, was denied by the 
Board in February 2006.  

2.  New and material evidence has been received since the 
February 2006 Board decision in support of the Veteran's claim of 
service connection for a psychiatric disability.


CONCLUSION OF LAW

New and material evidence has been received since the February 
2006 Board decision, and thus the claim for service connection 
for a psychiatric disability, to include PTSD and schizophrenia, 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  In this case, the Board is granting in 
full the benefit sought on appeal, as to the only issue being 
adjudicated at this time.  Thus, a detailed explanation of how VA 
complied with the Act is unnecessary.

New and Material Evidence

The Veteran seeks service connection for an acquired psychiatric 
disability, which has been variously diagnosed as PTSD and 
schizophrenia.  As an initial matter, the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the appeal 
perfected was specifically for PTSD, the evidence which has been 
submitted also reference diagnoses of schizophrenia.  Therefore, 
the issue on appeal has been recharacterized to reflect a broad 
interpretation of the Veteran's claim for service connection.

In a February 2006 Board decision, the Veteran was denied service 
connection for a psychiatric disability, to include schizophrenia 
and PTSD, on the basis that the Veteran's psychiatric disorder 
was not manifested during his performance of active duty or at 
the time of his separation from active service.  It was also 
noted that schizophrenia was first demonstrated many years 
following the Veteran's final separation, and there was no 
current diagnosis of PTSD.  

At the time of the February 2006 Board decision, the pertinent 
evidence of record included the Veteran's service treatment 
records, service personnel records and numerous post-service VA 
and private clinical and private examination reports dated from 
April 1975 to July 2005.  The record also contained documents 
from the United States Army and Joint Services Records Research 
Center (JSRRC), statements and written argument submitted by the 
Veteran and the Veteran's May 2003 testimony before the Board.   

The February 2006 Board decision became final based on the 
evidence then of record.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. 
§ 20.1100.  However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to 
agency decision makers. "Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. "New and material evidence" can neither 
be cumulative nor redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. See 38 C.F.R. § 3.156(a).

The Veteran filed an application to reopen his claim for service 
connection for PTSD, which was received in July 2007.  The RO 
reopened the claim in a November 2008 supplemental statement of 
the case; however, the claim was denied on the merits, as the 
stressor could not be confirmed.  The Veteran filed a timely 
appeal.

Regardless of the RO's decision to reopen the claim, the Board 
must still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial).  A review 
of the evidence submitted since the February 2006 Board denial is 
therefore in order.

In conjunction with his July 2007 application to reopen, the 
Veteran's VA outpatient clinical records dated from 2006 to 2008 
were obtained.  These records show current diagnoses of PTSD and 
schizophrenia.  The VA outpatient clinical records are new, in 
that they did not exist at the time of the February 2006 Board 
decision.  Furthermore, they are material, as they relate 
directly to the reason for the prior denial- that is, a current 
diagnosis of PTSD.  Therefore, new and material evidence has been 
received and the previously denied claim is reopened.  The 
underlying issue of service connection will be addressed in the 
Remand portion of this opinion.


ORDER

New and material evidence having been received, the application 
to reopen the claim of service connection for a psychiatric 
disability, to include PTSD and schizophrenia, is granted.


REMAND

As noted above, the Veteran is seeking entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD and schizophrenia. 

The records show current diagnoses of PTSD and schizophrenia.  As 
the issue of entitlement to service connection for a psychiatric 
disorder other than PTSD has been reasonably raised by the 
record, on remand, the Veteran should undergo a VA examination to 
determine whether a psychiatric disorder, to include 
schizophrenia, had it onset in service or was caused or 
aggravated by the Veteran's active service.

Additionally, it is noted that, effective July 13, 2010, VA 
amended 38 C.F.R. § 3.304 governing service connection for PTSD 
by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressors.  The 
rule now provides that if a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
the Veteran's symptoms are related to the claimed stressors, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressors.  75 Fed. Reg. 39843 (2009), to be codified 
at 38 C.F.R. § 3.304(f)(3).

In this case, the Veteran's service personnel records confirm 
that he served in Korea from June 1954 to March 1955.  The Board 
notes that this was officially during a period of war.  The 
Veteran alleges that he served guard duty in Korea and that he 
experienced intense feelings of isolation and fear from having to 
stand guard alone on a hill top for extended periods of time.  
Furthermore, the Veteran's representative indicated that although 
the Veteran's service in Korea was a year after the signing of 
the cease-fire agreement, North Korean commando/spy border-
incursions were very prevalent at the time and there was constant 
fear that the North Koreans and Chinese would mount another 
attack.  The representative emphasized that the Veteran's fear of 
being attacked, killed or maimed is not inconsistent with the 
general mindset of those that were deployed along the 38th 
parallel so soon after the cease fire.  

Thus, considering the contentions of record, the Board finds that 
the revised regulations with respect to establishing a stressful 
event are applicable here.  As such, the Veteran's claimed 
stressor is deemed consistent with his service and is conceded 
for the purposes of his claim for PTSD.  The questions remaining 
are whether such stressor supports a current diagnosis of PTSD 
and if so, whether such diagnosis is attributable to the 
stressful in-service events.

In light of the amendment to VA regulations discussed above, the 
Board finds that a remand is necessary to afford the Veteran a VA 
examination with an appropriate examiner.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claim for a psychiatric 
disability, to include PTSD and 
schizophrenia.

2.  Thereafter, the RO should arrange for the 
Veteran to be scheduled for a VA examination 
in connection with his claim.  If a 
psychiatrist is not available to conduct the 
examination, an examination by a mental 
health professional qualified to conduct such 
an examination should be arranged.  The 
claims folder and a copy of this REMAND must 
be made available to the examiner in 
conjunction with the examination. The 
examination report must include responses to 
the each of the following items:

a.  Based on a review of the claims folder 
and the examination findings, provide a 
diagnosis of any psychiatric disorder(s) that 
are present, including PTSD and 
schizophrenia.

b. If a psychiatric disorder is found, state 
a medical opinion as to the likelihood (at 
least as likely as not, i.e., is there a 
50/50 chance) that it is etiologically 
related to or began during the Veteran's 
active military service, as opposed to its 
being due to some other factor or factors.

c. If the examiner determines that the 
Veteran suffers from PTSD, he or she should 
accept the Veteran's statements as to his in-
service guard duty.  The examiner should 
comment as to whether that claimed stressor 
is adequate to support a diagnosis of PTSD; 
and 2) whether it is at least as likely as 
not that the Veteran's current PTSD 
disability is related to the claimed 
stressor.

Note: The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for a psychiatric disability, to 
include PTSD and schizophrenia, on the 
merits.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


